DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 01/26/2022 has been received and entered into the case record.
Claims 1, 7, 8 and 10 are amended. 
Claims 2-6 are canceled.  
Claims 1 and 7-10 are pending and have been considered on the merits. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (March 2015. Research Project for Control Measures for Hepatisis: 1-11; IDS Reference AM filed on 04/01/2019) as evidenced by Yoshida (U.S. Patent No. 9,844,570; previously cited in PTO-892) in view of Zhang et al. (2008. Chinese Journal of Traumatology 11(4):209-221; previously cited in PTO-892) 
Regarding claims 1 and 7, Kaneko et al. administered Muse cells (i.e. SSEA-3+ CD105+ pluripotent stem cells obtained from mesenchymal tissue) into the tail vein (i.e. intravenously) a mouse in a model of liver fibrosis in order to treat the organ. The study of the chronic liver fibrosis disorder st page of Translation). As evidenced by Yoshida et al., Muse cells are SSEA-3 and CD-105 positive and show negative expression for CD117, CD146, NG2, CD34, vWF and CD271 (Col. 8, lines 18-44).
However Keneko et al. does not teach the treatment of fibrosis via pluripotent stem cells expressing SSEA3+ wherein the fibrosis is skin fibrosis.
Zhang et al. teaches that the repair of massive full-thickness burns on the skin results in fibrosis and scarring (Abstract). To revert the fibrosis of the skin, inducing pluripotent status of somatic cells by direct reprogramming (i.e. iPSCs) or ESCs have been utilized for skin repair and regeneration and have the capability to reconstitute fully differentiated skin (p. 216). Thus the ESCs would treat the fibrosis of the skin.
It would have been obvious to one of ordinary skill in the art to utilize the method of treating liver fibrosis by administering pluripotent stem cells (muse cells) as taught by Kaneko et al. for the treatment of skin fibrosis as taught by Zhang et al. with a reasonable expectation of success. An artisan would be motivated to utilize the muse cells which treat liver fibrosis for the purpose of treating skin fibrosis as pluripotent stem cells such as ESCs which express SSEA-3 have been known to be administered to treat organ fibrosis of both the skin (Zhang et al., Abstract, p. 216) and liver (Kaneko, 1st Page of Translation). Utilizing the pluripotent stem cells of Kaneko et al. to treat skin fibrosis would be utilizing known pluripotent stem cells for the same purpose of treating skin fibrosis.
Regarding claim 9, Keneko et al. does not particularly teach the characteristics as claimed for Muse cells, however, as evidenced by Yoshida et al., Muse cells inherently have low or no telomerase activity, are capable of differentiating into three germ layers, have no neoplastic proliferation and are capable of self-renewal (Yoshida; Col 8, lines 45-54).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (supra) as evidenced by Yoshida (supra) in view of Zhang et al. (supra) as applied to claims 1, 7 and 9 above, and in further view of Young et al. (US2013/0071357; previously cited in PTO-892)
As discussed in the above 103 rejection, Kaneko et al. in view of Zhang et al. make obvious a method of administering Muse cells (i.e. SSEA-3+ CD105+ pluripotent stem cells obtained from mesenchymal tissue) intravenously to treat organ fibrosis wherein the organ is the liver or skin. As evidenced by Yoshida et al., Muse cells are SSEA-3 and CD-105 positive and show negative expression for CD117, CD146, NG2, CD34, vWF and CD271 (Col. 8, lines 18-44). However, these references do not teach that the fibrosis is a fibrosis of the lung.
Young et al. teaches administering pluripotent stem cells isolated from blood (i.e. mesenchymal tissue from a body) which have SSEA-3+ cell markers in order to treat pulmonary diseases such as Interstitial Pulmonary Fibrosis (IPF; i.e. fibrosis wherein the organ is a lung) (Abstract, para. 0064; claim 87).
It would be obvious to one of ordinary skill in the art to substitute the Muse cells of Keneko for the pluripotent stem cells expressing SSEA-3+ of Young et al. with a reasonable expectation of success. An artisan would be substituting known pluripotent stem cell populations isolated by SSEA positive markers for the same purpose of treating fibrosis. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Murphy et al. (WO 2014/123930; previously cited in PTO-892) in view of Kaneko et al. (March 2015. Research Project for Control Measures for Hepatisis: 1-11; IDS Reference AM filed on 04/01/2019) as evidenced by Yoshida (U.S. Patent No. 9,844,570; previously cited in PTO-892).

Kaneko et al. administered Muse cells (i.e. SSEA-3+ CD105+ as well as all other marker pluripotent stem cells obtained from mesenchymal tissue) to a mouse in a model of liver fibrosis in order to treat the organ. The study of the chronic liver fibrosis disorder demonstrated significant suppression of fibrosis (1st page of Translation). As evidenced by Yoshida et al., Muse cells are SSEA-3 and CD-105 positive and show negative expression for CD117, CD146, NG2, CD34, vWF and CD271 (Col. 8, lines 18-44).
It would be obvious to one of ordinary skill in the art to substitute the Muse cells of Keneko for the pluripotent stem cells of Murphy et al. with a reasonable expectation of success. An artisan would be substituting known pluripotent stem cell populations isolated by SSEA positive markers for the same purpose of treating fibrosis. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/756,682 in view of Kaneko et al. (March 2015. Research Project for Control Measures for Hepatisis: 1-11; IDS Reference AM filed on 
Application ‘682 recites a cell preparation which is utilized in the method of treatment in the instant application wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. 
Kaneko et al. administered Muse cells (i.e. SSEA-3+ CD105+ pluripotent stem cells obtained from mesenchymal tissue) into the tail vein of a mouse in a model of liver fibrosis in order to treat the organ. The study of the chronic liver fibrosis disorder demonstrated significant suppression of fibrosis (1st page of Translation).
Young et al. teaches administering pluripotent stem cells isolated from blood (i.e. mesenchymal tissue from a body) which have SSEA-3+ cell markers in order to treat pulmonary diseases such as Interstitial Pulmonary Fibrosis (IPF; i.e. fibrosis wherein the organ is a lung) (Abstract, para. 0064; claim 87). 
Zhang et al. teaches that the repair of massive full-thickness burns on the skin results in fibrosis and scarring (Abstract). To revert the fibrosis of the skin, inducing pluripotent status of somatic cells by direct reprogramming (i.e iPSCs) or ESCs have been utilized for skin repair and regeneration and have the capability to reconstitute fully differentiated skin (p. 216). Thus the ESCs would treat the fibrosis of the skin.
It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘682 for the purpose of treating skin and lung fibrosis as claimed in the instant application as administering pluripotent stem cells for the purpose of treating liver fibrosis as claimed in the instant application as it is a process known in the art evidenced by Kaneko et al., utilizing pluripotent cells to treat lung fibrosis is a process known in the art as evidenced by Young, and utilizing pluripotent stem cells to treat skin fibrosis as it is a process known in the art evidenced by Zhang et al.






Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/624,653 in view of Kaneko et al. (March 2015. Research Project for Control Measures for Hepatisis: 1-11; IDS Reference AM filed on 04/01/2019), Young (US2013/0071357), and Zhang et al. (2008. Chinese Journal of Traumatology 11(4):209-221)
Application ‘653 recites a cell preparation which is utilized in the method of treatment in the instant application wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. 
Kaneko et al. administered Muse cells (i.e. SSEA-3+ CD105+ pluripotent stem cells obtained from mesenchymal tissue into the tail vein of a mouse in a model of liver fibrosis in order to treat the organ. The study of the chronic liver fibrosis disorder demonstrated significant suppression of fibrosis (1st page of Translation).
Young et al. teaches administering pluripotent stem cells isolated from blood (i.e. mesenchymal tissue from a body) which have SSEA-3+ cell markers in order to treat pulmonary diseases such as Interstitial Pulmonary Fibrosis (IPF; i.e. fibrosis wherein the organ is a lung) (Abstract, para. 0064; claim 87). 

It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘653 for the purpose of treating liver, skin and lung fibrosis as claimed in the instant application as administering pluripotent stem cells for the purpose of treating lung and skin fibrosis as claimed in the instant application as it is a process known in the art evidenced by Kaneko et al., utilizing pluripotent cells to treat lung fibrosis is a process known in the art as evidenced by Young, and utilizing pluripotent stem cells to treat skin fibrosis as it is a process known in the art evidenced by Zhang et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Response to Arguments
Applicant’s arguments filed on 01/26/2022 with respect to the written description rejection have been fully considered and are persuasive.  The 112(a) Written Description rejection has been withdrawn. 
Applicant’s arguments filed on 01/26/2022 with respect to the 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration in light of the amendments made the claims have been rejected under 103.
Applicant's arguments filed on 01/26/2022 with regard to the 103 rejection have been fully considered but they are not persuasive. 

While examiner agrees Zhang teaches iPSCs treat the fibrosis of skin, Zhang additionally teaches ESCs (i.e. pluripotent stem cells) have the ability to repair skin and treat fibrosis (p. 216, 2nd column- p. 217, 1st paragraph). Additionally, although they are obtained from a different source, iPSCs contain the same properties of pluripotent stem cells and are known to express pluripotent stem cell markers such as SSEA-3 (as in the instant claims) and therefore it would be obvious to one of ordinary skill in the art to utilize Muse cells (i.e. pluripotent stem cells) in a method of treating fibrosis of the skin.
Applicant argues that Muse cells are different than ESCs and isolated from mesenchymal tissue. Even if iPSCs and ESCs can be applied to skin fibrosis, one would not reasonably expect the claimed invention. Furthermore Zhang describes a topical administration and newly amended claim 1 recites an intravenous administration. 
Examiner disagrees. ESCs and Muse cells are both pluripotent and therefore will have the same potential for differentiation. Furthermore, Zhang is not utilized for the teachings of intravenous administration as Keneko reads on that limitation. 
Regarding the double patenting rejections, Applicant argues that each application is patentably distinguishable for a different purpose, for example Application ‘725 is directed towards utilizing cells for ischemia reperfusion lung injury which is a completely different condition and non-obvious.
Examiner agrees that the amended method claims in the double patenting rejections are patentably distinguishable and therefore the rejections to the corresponding co-opening applications have been withdrawn. However, regarding ‘653 and ‘682 the rejections stand as the claims are directed to a cell preparation of Muse cells with intended uses which can allow for treatment of certain disorders. These are patentably indistinguishable from the current claims and are therefore obvious in view of the current double patenting rejections. As stated above, the utilization of Muse cells for skin fibrosis and lung fibrosis is obvious and therefore the obviousness type double patenting rejections stand.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.F.C./             Examiner, Art Unit 1632             
                                                                                                                                                                              
/TAEYOON KIM/Primary Examiner, Art Unit 1632